Citation Nr: 1432115	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-34 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, to include posttraumatic stress disorder (PTSD), bipolar disorder, and obsessive compulsive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1973.  

This case came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2011, the Board reopened the claim and remanded it to the agency of original jurisdiction (AOJ) for development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2011 remand, the Board expressed concern that there was some confusion as to what event or events, if any, had caused or aggravated the Veteran's psychiatric condition.  The Board pointed out that while treatment for depression and other mental disorders dated to 1974, there was no mention of a stalker and PTSD until the Veteran's 2001 claim.  The Board further observed that records obtained in conjunction with a claim for Social Security Administration (SSA) disability indicted that the Veteran was treated for a severe exacerbation of depression following abuse by a prior therapist.  The Board concluded that a comprehensive VA examination was necessary to obtain an opinion that accounted for all of the evidence of record, including the Veteran's statements regarding being stalked in service and the corroborating statements from her sister and husband.  
On VA examination in June 2011, the examining psychologist provided diagnoses of PTSD, bipolar disorder, and obsessive compulsive disorder.  She indicated that bipolar disorder and obsessive compulsive disorder were likely present to some degree prior to service, and that PTSD aggravated her obsessive compulsive and bipolar symptoms.  The examiner also provided a lengthy description of the manner in which the Veteran's symptoms and disorders were interrelated.  She did not specify whether any currently present psychiatric disorder was caused or aggravated by service.  She also failed to provide an opinion regarding whether any pre-existing acquired psychiatric disorder was aggravated beyond normal progression by service.  Because the examiner did not fully address the questions presented by the Board in its April 2011 remand, clarification must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the clinician who conducted the June 2011 examination for a clarifying opinion.  

The examiner should be asked to provide pinions as follows:

a.  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that an acquired psychiatric disorder, including bipolar disorder and obsessive compulsive disorder pre-existed active service.  Please provide a complete explanation for the opinion.

b.  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing acquired psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

c.  If any responses above are negative, and with respect to any acquired psychiatric disorder that did not pre-exist service, provide an opinion as to whether the current disabilities, at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.

d.  With respect to PTSD, is it at least as likely as not (a probability of 50 percent or greater) related to active service.  The examiner should keep in mind that the Veteran is competent to report events that happened to her such as being stalked in service, or being abused by a therapist in 1991.  The examiner should also keep in mind that the Veteran's reported history regarding the stalker has been corroborated by her sister and husband, who claim they actually witnessed the events.  

All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished. 

2.  Following completion of the development requested, undertake any additional development deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



